IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT
                         _____________________

                              No. 01-60969
                            Summary Calendar
                         _____________________

JAKE AYERS, JR, Etc; ET AL

                  Plaintiffs

JAKE AYERS, JR, Private Plaintiffs

                  Plaintiff - Appellant

LILLIE B AYERS; LEOLA BLACKMON; RANDOLPH WALKER; HENRY BERNARD
AYERS; DR IVORY PHILLIPS; APPROXIMATELY 4,000 PETITIONERS,
AFFIANTS, PARTIES IN INTEREST AND OTHERWISE PARTICIPANTS IN THE
AYERS CONTROVERSY, also known as Lillie B Ayers Private
Plaintiffs

                  Appellants

     v.

RONNIE MUSGROVE, Governor, State of Mississippi

                  Defendant - Appellee

BOARD OF TRUSTEES OF STATE INSTITUTION OF HIGHER LEARNING; DELTA
STATE UNIVERSITY; MISSISSIPPI STATE UNIVERSITY; UNIVERSITY OF
SOUTHERN MISSISSIPPI; UNIVERSITY OF MISSISSIPPI; MISSISSIPPI
UNIVERSITY FOR WOMEN

                  Appellees

     v.

LOUIS ARMSTRONG

                  Movant - Appellant

_________________________________________________________________

          Appeal from the United States District Court
            for the Northern District of Mississippi
                           4:75-CV-9-B
_________________________________________________________________
                          April 23, 2002

Before KING, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellants are members of a class certified under Federal

Rule of Civil Procedure 23(b)(2).    FED. R. CIV. PRO. 23(b)(2).

After other members of the class proposed a settlement agreement

but before the district court approved or rejected that

agreement, Appellants filed two motions: (1) Motion For

Injunctive Relief Against State of Mississippi For Non-Compliance

With Mandate of Court Or Stay Or Injunction Pending Appeal and

(2) Second Motion For Injunctive Relief Against State of

Mississippi For Non-Compliance With Mandate of Court Or Stay Or

Injunction Pending Appeal.   The district court entered an order

dismissing Appellants’ first motion on the ground that Appellants

lacked standing to act separate and apart from the class.     The

district court entered a second order denying Appellants’ second

motion on the ground that the motion was moot.    Appellants appeal

these orders.

     We dismiss Appellants’ appeal because the district court’s

orders are not currently appealable.    First, the district court’s

orders are not appealable under 28 U.S.C. § 1291 because neither

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.


                                 2
order constitutes a final decision “that ends the litigation on

the merits and leaves nothing more for the court to do but

execute the judgment.”     Green Tree Fin. Corp.-Alabama v.

Randolph, 531 U.S. 79, 86 (2000) (internal citations and

quotations omitted).     Second, the district court’s orders are not

appealable under 28 U.S.C. § 1292(a)(1) as denials of injunctions

because the orders do not command action from any party, do not

threaten contempt for non-action, and do not accord substantive

relief to any party.     See Police Ass’n of New Orleans v. City of

New Orleans, 100 F.3d 1159, 1166 (5th Cir. 1996).    Finally, the

district court’s orders are not appealable as collateral orders

because they do not resolve questions separate from the merits

and are effectively reviewable on appeal from the final judgment.

See Coopers & Lybrand v. Livesay, 437 U.S. 463, 469 & n.12

(1978).

     Appeal DISMISSED.    Costs shall be borne by Appellants.




                                   3